Citation Nr: 1226117	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder, including chronic anterior superior L3 endplate fracture with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The appellant was ordered to active duty for training (ACDUTRA) in February 2007 and released and discharged from the Reserves to the Army National Guard in May 2007.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2011 the Board remanded the claim to the Appeals Management Center (AMC) for further development and consideration - including especially for medical opinions concerning whether the Appellant had a pre-existing low back disorder (especially as a result of a motor vehicle accident in 2003) when beginning his ACDUTRA service in February 2007 and, if he did, whether a repelling injury he reportedly had sustained during his ACDUTRA service from February to May 2007 had chronically aggravated this pre-existing disorder beyond its natural progression.  Otherwise, if determined instead there was not a pre-existing disorder, an opinion was needed concerning whether any component of the Appellant's current low back disorder is attributable to that ACDUTRA service, including especially that repelling injury.

Pursuant to this remand directive, he had VA compensation examinations in October 2011 and February 2012, after which the examiners provided the requested opinion.  There additionally was an addendum opinion in March 2012.  After considering the opinions, the AMC issued a supplemental statement of the case (SSOC) in April 2012 continuing to deny this claim, so it is again before the Board.

Although that April 2012 SSOC was not sent to the Appellant's correct mailing address, he is not resultantly prejudiced by this procedural due process deficiency as the Board is granting his claim, regardless.


FINDINGS OF FACT

1.  The appellant had a low back condition that preexisted his period of ACDUTRA.

2.  His current condition is best characterized as chronic anterior superior L3 endplate fracture with degenerative disc disease and, according to the October 2011 VA compensation examiner that commented on this case on remand, this pre-existing disorder was permanently worsened beyond its natural progression by the repelling injury sustained during the ACDUTRA service.


CONCLUSION OF LAW

The appellant has chronic anterior superior L3 endplate fracture with degenerative disc disease that was aggravated by his ACDUTRA service.  38 U.S.C.A. §§ 101, 106, 1110, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Usually, before addressing the underlying merits of a claim, the Board is required to ensure that VA's duty-to-notify-and-assist obligations have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This discussion is unnecessary here, however, because the Board is fully granting this claim.  That is to say, even if, for the sake of argument, these preliminary obligations have not been met, this still ultimately would be inconsequential and, therefore, amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that VCAA notice and assistance errors are not presumptively prejudicial; instead, this determination is made on a case-by-case basis, so depends on the facts of the particular case.  And as the pleading party, the Veteran, not VA, has this burden of proof of demonstrating there is such an error, but also that it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this particular instance.

II.  Analysis

The appellant contends that his current low back disorder was incurred or, at the very least, aggravated during his ACDUTRA service.  Specifically, he says he injured his low back during a basic training repelling exercise when he fell about 20 feet.  He says he was treated for the injury and even received a limited duty profile.

The RO initially denied this claim on the premise that the appellant had a
pre-existing low back disorder that temporarily flared up after that repelling injury during his ACDUTRA service, but which did not chronically (meaning permanently) worsen as a result of his service beyond the condition's natural progression, so was not aggravated.

While testifying during a February 2011 hearing before the Board, the appellant acknowledged that he initially sustained an injury to his low back in a 2003 motor vehicle accident.  That accident, he said, occurred while he was working at his civilian job for CSX.  But he went on to note that, although it was determined he had a possible bulging disc from that accident, there was no indication of a fracture of his L3 vertebrae, which he now has according to the report of his August 2007 VA compensation and pension examination (C&P exam).  So he disputed the notion that he necessarily had a pre-existing low back disorder when beginning his ACDUTRA service and, even assuming he did, the additional repelling injury during his ACDUTRA service nonetheless chronically aggravated any pre-existing condition he may have had, so would still warrant the granting of service connection.

The service personnel records show that in January 2007, when reporting his medical history, the appellant denied any prior injury.  On March 22, 2007, he reported a 2-week history of back pain.  He again denied any prior back injury.  However, the next day he acknowledged a 10-year history of back pain.  The diagnosis was chronic lumbosacral strain in the sacroiliac region.  He received chiropractic treatment.  A computed tomography (CT) scan in April 2007 revealed a small fracture of the L3 vertebral body.  The next day, he submitted a copy of a December 2004 magnetic resonance imaging (MRI) report showing he additionally has degenerative disc disease from the L2-S1 levels.  This was further confirmed by radiological studies performed later that month.  A May 2007 Entrance Physical Standards Board (EPSBD) Proceeding found him unfit for further military duty.

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

National Guard duty, however, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times . . . serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

Certain diseases like degenerative joint disease (i.e., arthritis), though not degenerative disc disease, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption also does not apply to ACDUTRA and INACDUTRA service, only active duty (AD).  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

So to the extent the appellant is alleging that his current low back disorder is a result of injury or disease incurred or aggravated during his time in the Army National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

As already alluded to, the appellant had a VA C&P exam in August 2007.  However, although that examiner provided a diagnosis, she did not provide any opinion concerning whether the appellant had a pre-existing low back disorder when beginning his ACDUTRA service in February 2007 and, if he did, whether this pre-existing disorder was made chronically worse (i.e., aggravated) by that ACDUTRA service - and, in particular, by the repelling injury he sustained during basic training.  And if he did not have a pre-existing low back disorder, there also was no opinion concerning whether the current low back disorder is a result of that injury during his ACDUTRA service.

The Board, as noted in the introduction, remanded the claim in May 2011 to have a VA examiner answer these complex medical questions.  The appellant underwent another VA C&P exam in October 2011.  The examiner, who was also the examiner in August 2007, reviewed the claims file and filled out a "Back Conditions" Disability Benefits Questionnaire in generating the report.  The diagnosis was mild deformity of the anterior/superior endplate of L3; thus, similar to the diagnosis from the August 2007 C&P exam.  After noting the physical examination results, the examiner addressed the threshold question of service incurrence.  She indicated that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the [appellant]'s service-connected condition.  This opinion is somewhat puzzling because it is listed under the "secondary service connection" section of the report when the appellant is not yet service connected for any condition.  The examiner, however, clarified the claimed condition clearly and unmistakably existed prior to service because the [appellant] had a long history of back pain dating back to 1997 and because the December 2004 MRI showed lumbar spine disc problems.  Therefore, the Board finds that the evidence establishes that the appellant's low back condition preexisted his period of ACDUTRA service.

As to the next question of possible in-service aggravation, the evidence must show (at least when reasonable doubt is resolved in the appellant's favor) that the condition both increased in severity during service and that it was beyond the natural progress of the disability.  The appellant has the burden of showing both prongs of aggravation to substantiate the claim, unlike a "standard" question of in-service aggravation, because the presumption of aggravation does not apply to periods of ACDUTRA.  See Smith, 24 Vet. App. at 40.  See, too, 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (indicating that it is VA's burden to rebut the presumption of aggravation when an increase in severity is shown for a pre-existing disability during a period of AD).

The VA examiner, here, indicated that the pre-existing low back condition was aggravated beyond its natural progression by an in-service injury, event, or illness.  She explained that, although the [appellant] had a history of multiple back problems, there was no evidence identified prior to April 2007 of a questionable small fracture of L3.  The examiner gave the opinion, therefore, that it is at least as likely as not that the back condition was aggravated by in-service injury, which is presumably from the repelling injury.

The file was again forwarded to the VA C&P examiner in March 2012 and she produced an addendum to the October 2011 report.  The apparent purpose of the addendum was to attempt to ascertain the "baseline" of the appellant's pre-existing low back condition.  Although she appeared to provide another etiological opinion instead, the baseline of the pre-existing condition is not relevant to whether the appellant's claimed disability should be service connected.  Baseline findings are of import for rating the disability after service connection has been granted.  See 38 C.F.R. § 4.22.  The Board does not therefore find the March 2012 addendum to be relevant to the claim on appeal.

Instead, the October 2011 VA C&P exam report is the most probative medical evidence for the claim and it weighs in favor of the appellant as to both prongs of the aggravation claim.  The opinion is persuasive as it is in accord with the other medical evidence of record and the appellant's consistent statements on the matter.  Thus, the Board finds that the appellant's pre-existing low back condition (best characterized as chronic anterior superior L3 endplate fracture with degenerative disc disease) was permanently worsened beyond its natural progression by in-service injury during ACDUTRA.  Consequently, service connection is warranted for chronic anterior superior L3 endplate fracture with degenerative disc disease as a preexisting disability aggravated by ACDUTRA service.


ORDER

The claim for service connection for a low back disorder, as a preexisting disability aggravated by ACDUTRA service, is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


